Citation Nr: 1720818	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-09 201	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, including depressive disorder, claimed as secondary to service-connected migraine headaches.

2. Entitlement to service connection for a back disability, claimed as secondary to service-connected migraine headaches.

3. Entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected migraine headaches.

4. Entitlement to service connection for a lung condition, including obstructive sleep apnea (OSA), claimed as secondary to service-connected migraine headaches, chemical exposures, and environmental exposures.

5. Entitlement to service connection for sinusitis, claimed as secondary to chemical exposures and environmental exposures.

6. Entitlement to an initial rating in excess of 10 percent for migraine headaches prior to May 7, 2010, and 30 percent thereafter.

7. Entitlement to an initial compensable rating for gastroenteritis with irritable bowel syndrome (IBS) prior to May 9, 2013, and in excess of 30 percent thereafter.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1982 to April 1987.  He also served in the United States Army Reserve from April 1987 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, granted service connection for migraine headaches, assigning a disability rating of 10 percent effective May 2, 2006, and gastroenteritis, assigning a noncompensable disability rating effective May 2, 2006, and denied entitlement to service connection for a knee condition, a nerve and anxiety disorder, a lung disorder, a back injury, and chronic sinusitis.

In a November 2013 rating decision, the RO denied entitlement to TDIU.  While the Veteran did not file a separate notice of disagreement with this decision, the issue of entitlement to TDIU is still considered as part of the current appeal as it must be considered as part of any increased rating claim. 

In a November 2013, the RO granted service connection for IBS and assigned a 30 percent rating, effective May 9, 2013.  The service-connected IBS has been combined with the service-connected gastroenteritis for rating purposes.  In January 2015, the RO increased the Veteran's disability rating for migraine headaches, with speech difficulties, to 30 percent and assigned an effective date of May 7, 2010.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In March 2017, the Veteran's representative submitted a waiver of initial RO consideration for all evidence added to the claims file since the most recent supplemental statement of the case (SSOC).  

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized the issues as reflected on the title page.

The issues of entitlement to service connection for bilateral knee disabilities, an acquired psychiatric disability, a back condition, a lung condition, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a hemorrhoid disability, secondary to service-connected IBS, has been raised by the record in a July 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's migraine headache symptoms most nearly approximated characteristic prostrating attacks occurring on average once a month over the last several months.

2. For the entire period on appeal, the Veteran's IBS most nearly approximated severe symptoms, including diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

3. For the entire period on appeal, the Veteran has been gainfully and substantially employed.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for an initial 30 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100 (2016).

2. For the entire period on appeal, the criteria for an initial 30 percent rating for IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7399-7319 (2016).

3. For the entire period on appeal, the criteria for establishing a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

As noted above, the claims for increased ratings for migraine headaches and IBS arise from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

As to the issue of entitlement to a TDIU, VA provided a notice letter to the Veteran in October 2013 which apprised him of the type of evidence and information needed to substantiate his TDIU claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, VA treatment records, and statements.  The Veteran was also afforded VA examinations in April, 2007, May 2007, February 2009, May 2010, March 2011, and February 2017.  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.  The claims for increased initial ratings and a TDIU are thus ready for consideration on the merits.

Increased Initial Ratings - Applicable Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Rating for Migraine Headaches - Analysis

The Veteran asserts that his service-connected migraine headaches are worse than contemplated by the disability ratings currently assigned, and asserts that higher disability ratings are warranted for the entire period on appeal.  As indicated above, the Veteran is in receipt of a 10 percent rating for migraine headaches prior to May 7, 2010, and a 30 percent rating thereafter.

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 50 percent rating is warranted with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted with characteristic prostrating attacks occurring on an average once a month, over the preceding several months.  A 10 percent evaluation is warranted with characteristic prostrating attacks averaging once per two months, over the preceding several months.  38 C.F.R. § 4.124a.

The Rating Schedule does not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting DC 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack).  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  Similarly, "prostrate" is defined as "physically or emotionally exhausted; incapacitated."  See Webster's II New College Dictionary 889 (2001). 

Further, "severe economic inadaptability" is also not defined in VA law.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, the Court has held that nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  In this regard, it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id., citing 38 C.F.R. 
§ 4.16.  The Court discussed the notion that consideration must also be given as to whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-447.

In May 2006, the Veteran reported that his migraine headache pain affected his ability to drive, concentrate, read, and talk.  The pain intensified if he was exposed to sunlight or noise.

The Veteran was afforded a VA compensation examination in May 2007.  He reported that his headaches became worse in the summer of 1995, when he had visual trauma and worsening of sinusitis.  He complained of dizzy spells and photophobia.  He reported having weekly migraine headaches during the past 12 months.  Most headaches were prostrating, and lasted for one to two days.  The migraine headaches had a significant effect on his usual occupation, resulting in increased tardiness and absenteeism.  He was unable to withstand excessive pressures in his work, and had to go to bed when he had the prostrating episodes.  The VA examiner stated that the effect on his usual daily activities during a prostrating acute episode of headaches included a severe effect on his ability to do chores, shopping, exercise, sports, recreation, traveling, and feeding.  There was also a mild effect on his ability to complete tasks such as bathing, dressing, toileting, and grooming.

In August 2007, the Veteran reported that he had disabling migraine headaches that were constant and unpredictable, occurring seven to eight time per month.  He then stated that he had headaches every other day of every month, starting with lower level headaches that triggered migraine headaches.  He stated that during a migraine headache, his body twists and his hand would curve involuntarily.  His eye would become red and irritated, and would "gush."  His vision was affected, as well as his coordination and balance.  He would also experience nausea and vomiting.  These migraine headaches would typically last from 24 to 48 hours, and up to 72 hours, depending on the intensity.

The Veteran was afforded an additional VA compensation examination in February 2009.  He reported experiencing weekly migraine headaches, but less than half of the attacks were prostrating.  The headaches usually lasted for one to two days.  The migraine headaches resulted in significant occupational effects, specifically increased absenteeism.  The reported effects of the headaches on the usual daily activities during headaches included that he was prevented from doing chores, shopping, exercise, sports, recreation, and traveling.

In March 2009, the Veteran stated that he had migraine headaches every week for three days, affecting his job performance.  He stated that the medication would not allow him to report to work and affected his job performance.  

In December 2009, the Veteran stated that he had developed a muscle condition secondary to his service-connected migraine headache disability.  He stated that he had muscle spasms in his neck, back, and legs, as well as neck stiffness.  This affected his ability to walk, balance, and speech.  It also interfered with his ability to drive.  

The Veteran was afforded an additional VA compensación examination in May 2010.  The Veteran had migraine headaches with speech disturbances that may precede the episode of the headache and could occur during the episode or afterwards.  He noticed that he always had speech difficulties during the headaches, consisting of mispronunciation of words and an inability to construct a logical sentence, although he knew perfectly well what he wanted to say.  After the episodes, he might have speech difficulties for another 12 hours, on average.  He reported having weekly migraine headaches during the past 12 months.  Most headaches were prostrating, and usually lasted longer than two days.  The VA examiner opined that the Veteran's speech difficulties were most likely caused by or a result of his migraine headaches.  The migraine headaches caused significant effects on his usual occupation, including increased tardiness, increased absenteeism, and speech difficulty.  His usual daily activities were also affected, with a mild effect on his ability to do chores, shopping, and sports, and a mild effect on recreation and traveling.  

The Veteran was afforded an additional VA examination in March 2011.  The Veteran reported having weekly migraine headaches during the past 12 months, and most headaches were prostrating.  The headaches usually lasted one to two days.  The effect on his usual occupation was increased absenteeism.  He was employed fulltime and had held the same employment for more than 20 years.  He reported having lost 33 weeks form work during the past 12 month period due to his headaches.

In September 2016, the Veteran submitted headaches Disability Benefits Questionnaire (DBQ).  While this form is intended to be completed by a physician, it was not signed by a physician and appears to be the Veteran's personal statement.  He reported getting headaches four to five times a week, of such severity that he was unable to work.  Reported symptoms included constant head pain, an inability to walk and talk, inability to read, interference with his job, nausea, vomiting, sensitivity to light and sound, changes in vision, sensory changes, and dizziness.  He stated that the head pain typically lasted four to five days.  He indicated that he had characteristic prostrating attacks of both migraine and non-migraine headache pain more frequently than once per month.  He stated that he had scars linked to dizziness due to medication for migraines, and that he missed work due to his migraine headaches.

In September 2016, the Veteran reported that he was employed by the VA during 2013, and had been employed in that position since September 2010.  In 2016, he worked 40 hours per week, and earned the highest salary he had ever earned in one year ($133,000).  He indicated that he was unable to work anymore due to his service-connected medical conditions that prevented him from effectively completing work.  

The Veteran was afforded an additional VA examination in February 2017.  His migraine headache symptoms included pulsating or throbbing head pain, pain localized to one side of the head, and pain that worsened with physical activity.  Other symptoms included nausea, vomiting, sensitivity to light and sound, changes in vision, and dysphasia.  The VA examiner indicated that the Veteran had characteristic prostrating attacks of headache pain once every month over the last several months.  However, he opined that the Veteran did not have very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  The Veteran's headaches impacted his ability to work.  He had to take unscheduled breaks and medications (at times injectable) while at work.  However, the VA examiner noted that "he works with a very elastic and liberal schedule and this practically does not interfere with his performance."

In consideration of all evidence of record, including the Veteran's lay statements and VA examination reports, the Board finds that the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  The Veteran has consistently stated that his headaches are typically accompanied by symptoms of dizziness, head pain, light and sound sensitivity, nausea, vomiting, dysphasia, and changes in vision.  In addition, he has consistently stated that symptoms associated with these prostrating migraine headaches usually last at least a day or two.  These characteristic prostrating attacks are consistently reported as occurring at least weekly.  There is no indication in the record that the Veteran's reports of symptoms associated with the headaches are not credible and the Board finds these statements highly probative in determining the severity of his migraine headache disability.  While the February 2017 VA examiner opined that the Veteran's headaches did not impact his ability to work and stated that he had only had one headache where he could not get out of bed in the last six months, this opinion did not address the entirety of the period on appeal.  Therefore, the Board finds that probative value of the February 2017 VA examination report is outweighed by the Veteran's numerous consistent descriptions of his migraine headaches, and the findings of the May 2007, February 2009, and May 2010 VA examiners.

However, the Board finds that the Veteran's migraine headache disability has not met or approximated the criteria of "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  The May 2007, February 2009, and May 2010 VA examiners all stated that he was able to complete tasks such as bathing, dressing, toileting, and grooming during his migraine headaches, indicating that the attacks were not complete prostrating.  While he has had frequent headaches, not all of his headaches have been shown to rise to the level of "completely prostrating."  Moreover, although he contends that his migraine headaches have had a significant impact on his job performance, the Board finds that such impact has not risen to the level of severe economic inadaptability.  The fact that he has maintained a high-paying and demanding career despite his migraine headache disability is highly probative evidence against a finding of severe economic inadaptability.  For these reasons, the Board finds that the weight of the evidence supports a finding that an initial rating in excess of 30 percent for migraine headaches is not warranted, for the entire period on appeal.  

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the preponderance of the evidence supports a finding that an initial 30 percent rating, but no higher, for migraine headaches is warranted for the entire period on appeal.  

Increased Initial Rating Claim for IBS - Analysis

The Veteran also contends that his service-connected IBS is worse than contemplated by the disability ratings currently assigned, and asserts that higher disability ratings are warranted for the entire period on appeal.  As indicated above, the Veteran is in receipt of a noncompensable rating for IBS prior to September 11, 2007, and a 30 percent rating thereafter.  

This disability is rated by analogy under 38 C.F.R. § 4.114, DCs 7399-7319, applicable to irritable colon syndrome.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted condition is encountered, as with IBS, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, DC 7399 is used to identify unlisted disabilities of the digestive system.

Under DC 7319, a 0 percent evaluation is assigned for mild disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assigned for moderate IBS, with frequent episodes of bowel disturbance with abdominal distress.  A maximum disability rating of 30 percent is warranted for severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under DCs 7301 to 7329, inclusive, which include the schedular criteria for irritable colon syndrome (DC 7319).

Turning to the evidence, the Veteran had numerous notations of IBS symptoms in his service treatment records.  In February 1983, he was treated for watery diarrhea and vomiting, diagnosed as gastroenteritis.  He was also treated for gastroenteritis or IBS symptoms in April 1982, July 1983, September 1983, December 1985, and September 1986.

The Veteran was afforded a VA compensation examination in April 2007 where he reported having intermittent episodes of diarrhea after eating and when feeling "excited or concerned about something."  He had no constipation, but reported having flatulence and a sensation of inflammation of the stomach.  He reported occasional heartburn and stomachache.  He had no significant weight loss in the past year.  There was diffuse tenderness in the abdomen, but no distension.

In August 2007, the Veteran stated that he had constant diarrhea every week in two and three episodes.  He reported having pain after eating, monthly constipation, and hemorrhoid problems.  He also reported having dizziness, nausea, vomiting, and acid reflux from stomach burn symptoms.

In April 2008, the Veteran stated that his IBS affected his ability to do his job.  He had to use the bathroom constantly, approximately five to seven times per day.  The pain and noise of his intestinal system also affected him during meetings and other regular work activities.

The Veteran was afforded an additional VA examination in February 2009.  He reported symptoms of flatulence, bloating sensation, abdominal discomfort, and diarrhea after eating.  He indicated that his evacuation was incomplete.  Anxiety exacerbated these symptoms.  He reported having periods of constipation, bloating and abdominal pain that lasted about two days.  He indicated that the frequency of bowel movements sometimes inferred with his job.  He denied melena, hematochezia, hematemesis, or weight gain.  He had episodic diarrhea occurring more than six times a day, with more than 12 attacks a week.  Episodes of diarrhea lasted seven or more days.  Other symptoms included belching and constipation.  The Veteran was employed full time, and had been in his current employment for more than 20 years.  He had lost six weeks from work during the last 12 month period due to stomach problems.  

The Veteran was afforded an additional VA examination in March 2011.  He reported having to go to the bathroom every time he ate.  He stated that this interfered with his work, as he needed to go to the bathroom regularly.  The diarrhea alternated with constipation.  Certain foods worsened his condition.  He always had bloating and abdominal discomfort.  He had constipation twice a week, and otherwise had diarrhea.  After bowel movements, his intestinal cramps improved.  He was incapacitated for one day at a time, four times per year, due to the IBS.  He had diarrhea one to four times daily, with more than 12 attacks per week, with episodes lasting for two days.  He had abdominal tenderness and distension, but no significant weight loss.  He was employed full time, but had lost four weeks from work during the last 12 month period.  There were significant effects on his occupation, including weakness or fatigue, pain, increased absenteeism and being assigned different duties.  There was a mild impact on his ability to shop, exercise, participate in sports, and recreation, as well as a moderate effect on his ability to travel.  There was no effect on his ability to bathe, eat, dress, toilet, or groom.

In May 2014, the Veteran stated that he had to run to the toilet 10 times a day with diarrhea, inflammation/gas, and pain.  This was affecting his ability to attend meetings and do his job.  He stated that he was not productive anymore.  He stated that he needed to stop working to prevent accidents and incidents at work.

In July 2015, the Veteran stated that he had to evacuate 10 or more times per day.  He described these events as "unexpected and emergency uncontrollable."

The Veteran was afforded an additional VA examination in February 2017.  He reported having recurrent diarrheas that he described as episodes of abdominal discomfort/cramping abdominal pain, with urgent need to defecate explosive watery stools.  He reported frequent associate bloating and flatulence.  He also reported having alternating episodes of constipation in which he feels abdominal fullness and sensation of distension with urgent sensation to defecate, but no bowel movements during two or three days.  During the episodes of constipation he took a fiber supplement, with good response.  The VA examiner stated that the Veteran had frequent episodes of bowel disturbance with abdominal distress.  He had no weight loss attributable to an intestinal condition.  The VA examiner opined that the Veteran's IBS did not impact his ability to work.  He stated that the Veteran was able to obtain, perform, and secure a regular duty job, in order to obtain and secure a financial gainful occupation.  He always made sure he had a bathroom nearby. 

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period, the Veteran's IBS has more nearly approximated severe symptoms including alternating diarrhea and constipation with more or less constant abdominal distress.  The evidence of record shows that the Veteran's IBS has manifested as alternating diarrhea and constipation with frequent abdominal distress.  Although the April 2007 VA examiner indicated that the episodes of diarrhea were intermittent (not more or less constant as required for the 30 percent rating) and there was no constipation, at that time, the Veteran also reported having flatulence, a sensation of inflammation of the stomach, and diarrhea after eating or with extreme emotions.  He also had diffuse tenderness in the abdomen upon examination.  The Veteran's service treatment records also document regular treatments for IBS symptoms during service.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected IBS has been productive of "severe" symptoms for the entire initial rating period on appeal; therefore, a 30 percent disability rating is warranted under DC 7319 for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7, 4.114.  As 30 percent is the maximum rating available for IBS, the Board concludes that the Veteran is not entitled to any higher rating for the IBS disability under DC 7319 at any relevant time during the appeal period. 

As noted earlier, 38 C.F.R. § 4.114 sets forth that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such rating. 

The Board also finds that the evidence does not support a rating in excess of 30 percent based upon another Diagnostic Code pertaining to abdominal disabilities.  As discussed above, the predominant manifestations of the IBS are alternating diarrhea and constipation with abdominal distress.  The maximum rating of 60 percent under Diagnostic Code 7346 is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Here, while symptoms of pain and vomiting are noted, there has been no evidence of material weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Furthermore, the symptom of vomiting has been considered in rating the Veteran's service-connected migraine headache disability, and cannot also be considered as a symptom of IBS for rating purposes.

There also is no showing of ulcerative colitis as is rated under Diagnostic Code 7323 and, in any event, the next higher rating under Diagnostic Code 7323 contemplates numerous yearly attacks of colitis.  While the Veteran's diarrhea and constipation occur more or less constantly by his statements and reports to the VA examiner, there is no showing of malnutrition, marked or otherwise.  Moreover, indicia of general debility, or any serious health complication, are lacking. 

Diagnostic Code 7332 provides for higher ratings only if there is evidence of complete loss of anal sphincter control or extensive bowel leakage and fairly frequent involuntary bowel movements; this is neither alleged nor shown in this instance.  Therefore, the other Diagnostic Codes regarding abdominal conditions do not afford a basis for the assignment of an initial rating higher than 30 percent in the absence of a showing of the symptoms or findings discussed.  See 38 C.F.R. § 4.114, DCs 7301, 7304 - 7307, 7332. 

Accordingly, the Board finds that DC 7319 is the appropriate diagnostic code for evaluating the Veteran's IBS as the rating criteria expressly take into account the Veteran's symptomatology.  None of the other diagnostic codes for evaluating the digestive system are more appropriate in this case and they do not provide for a higher disability rating for the Veteran's IBS-related symptoms.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the preponderance of the evidence supports a finding that an initial 30 percent rating, but no higher, for IBS is warranted for the entire period on appeal.  

TDIU Claim - Analysis 

The Veteran seeks entitlement to a TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran asserts that he is no longer able to work on account of his service connected disabilities, but the evidence also reflects that he is currently employed by the VA.  See VA 21-8940 received in September 2016.  There is no evidence that this employment is sheltered.  His reported annual salary exceeded the poverty threshold for the entire period on appeal.  As such, his employment was not marginal and considered gainful.  38 C.F.R. § 4.16(a).  Thus, the Veteran has been gainfully employed for the entire period on appeal, and is not entitled to a TDIU.

ORDER

For the entire period on appeal, an initial rating of 30 percent, but no higher, for migraine headaches is granted, subject to controlling regulations governing the payment of monetary awards.

For the entire period on appeal, an initial rating of 30 percent, but no higher, for IBS is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is denied.


REMAND

The Board notes that the record does not contain the Veteran's military personnel records from his service in the Army Reserves.  In addition, it does not appear that the record contains the Veteran's complete service treatment records from his period of Reserve service.  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain his complete service treatment records and service personnel records from his Army Reserves service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his complete service treatment records are unavailable, such a fact should be documented, in writing, in the record.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was afforded VA psychiatric examinations in April 2010 and February 2017.  However, neither of these VA examination reports includes a nexus opinion based on direct service connection.  In addition, neither of the VA examiners addressed the Veteran's documented treatment for a psychiatric disorder during service.  Therefore, the April 2010 and February 2017 VA examinations are inadequate, and a new VA examination is necessary.

As to the issue of service connection for a back condition, the Veteran was afforded VA spine examinations in March 2007 and April 2010.  The March 2007 VA examiner opined that the Veteran's back condition reported during basic training was considered as an acute condition that resolved with medical treatment because there was no evidence of medical follow up within one year after discharge from service.  He further opined that the thoracic spondylosis described during the VA examination is more likely to be related to his current job activities because it is an intermittent condition.  However, the March 2007 opinion is inadequate, as the VA examiner's opinion is based solely on the lack of documentation within one year after service and does not consider the Veteran's competent lay statements regarding chronic back pain since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that a lay person is competent to identify the presence of disability or symptoms of disability subject to lay observation).  

In addition, the April 2010 VA examination is inadequate, as it does not include a nexus opinion based on the Veteran's reported back injury and pain during service.  For these reasons, the March 2007 and April 2010 VA examinations are inadequate, and a new VA examination is necessary.

As to the issue of service connection for bilateral knee conditions, the Veteran was afforded VA joint examinations in April 2010, October 2013, and February 2017.  However, none of these VA examination reports include a nexus opinion based on direct service connection.  In addition, none of the VA examiners addressed the Veteran's lay reports of developing bilateral knee pain related to intensive physical training during service.  Therefore, the April 2010, October 2013, and February 2017 VA examinations are inadequate, and a new VA examination is necessary.

As to the issue of service connection for a lung condition, the Veteran was afforded a VA respiratory examination in April 2007.  The VA examiner noted that the Veteran had been diagnosed with an acute unspecified respiratory disease during active service, but there was no clinical evidence of bronchitis, asthma, and/or any other respiratory disease during the examination.  However, an April 2014 private medical evaluation indicated that the Veteran had been diagnosed with OSA.  As the April 2007 VA examination was prior to the Veteran's diagnosis of OSA, it is inadequate, and a new VA examination is necessary to determine the etiology of the currently diagnosed respiratory disability.

As to the issue of service connection for sinusitis, the Veteran was afforded a VA sinus examination in May 2007.  The VA examiner stated that there was no evidence of sinus disease.  He did not address the August 2005 private CT scan report indicating that the Veteran had chronic sinus disease.  He also did not address the numerous reports of sinus disease and diagnosis of chronic sinusitis in the Veteran's service treatment records.  In addition, an August 2007 VA treatment note indicated that the Veteran had recently been diagnosed with sinusitis by a private physician.  Based on this evidence, the May 2007 VA examination is inadequate, and a new VA examination is necessary.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service treatment records from April 1987 to December 1994.  

If the records are unavailable, a formal finding of unavailability should be sent to the Veteran and his representative, and a copy should be associated with the record.

2. Determine the status of the Veteran's service in the Army Reserves from April 1987 to December 1994, including the dates for all periods of ACDUTRA.

3. Ask the Veteran to list all claimed chemical and environmental exposures, including the dates and circumstances of such exposures.

4. Request verification of all claimed chemical and environmental exposures from the appropriate military authorities.

5. Obtain the Veteran's relevant VA treatment records since March 2017.

6. Contact the Veteran and ask him to identify any private medical treatment he has received for the claimed conditions.  If any private treatment is identified, the records from such treatment should be obtained.

7. Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include MDD.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

After examination of Veteran and review of the claims file, the VA examiner shall provide the following opinions:

a. Is the Veteran's current acquired psychiatric disorder, to include MDD, at least as likely as not related to or caused by service, to include stress and anxiety during service?

b. Is any current acquire psychiatric disorder at least as likely as not related to, caused by, or aggravated by the Veteran's service-connected disabilities, to include IBS and migraine headaches?

The VA examiner should note the following:

i.  The March 1986 service treatment record indicating a diagnosis of and treatment for "isolated explosive disorder, treated and improved."

ii.  The September 2007 VA psychiatric consultation note indicating a diagnosis of depression not otherwise specified (NOS).

iii.  The February 2017 VA examination report indicating a diagnosis of major depressive disorder (MDD).

A thorough explanation must be provided for the opinion rendered. 

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current back condition.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

After examination of the Veteran and review of the claims file, the VA examiner shall:

Provide an opinion as to whether any diagnosed back condition is at least as likely as not related to or caused by service.

A thorough explanation must be provided for the opinion rendered.

9.  Schedule the Veteran for a VA examination to determine the nature and etiology of the current bilateral knee conditions.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

After examination of Veteran and review of the claims file, the VA examiner shall:

Provide an opinion as to whether any current bilateral knee condition is at least as likely as not related to or caused by service. 

A thorough explanation must be provided for the opinion rendered.

10.   Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed lung condition, to include OSA.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.


After examination of Veteran and review of the claims file, the VA examiner shall:

Opine on whether any current lung condition, including OSA, is at least as likely as not related to or caused by service, to include all reported chemical or environmental exposures.


11.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

The VA examiner's attention is called to the following:

* The August 2005 private CT scan report diagnosing chronic sinus disease. 

* The numerous diagnoses of sinusitis in the Veteran's service treatment records.

* The August 2007 VA treatment note indicating that the Veteran had recently been diagnosed with sinusitis by a private physician.  

After review of the claims file and examination of the Veteran, the VA examiner shall:

Opine, with supporting rationale, as to whether any current chronic sinusitis is, at least as likely as not, related to or caused by service.


12.    Following the above development readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


